DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previous rejections of claims 2, 12, and 13 are withdrawn in view of the amendments to these claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites that the second end of the second rod is configured to be coupled to the first vertebra.  However, claim 1 recites that the second end of the second rod is configured to be coupled to a second vertebra.  It is unclear how the second end couples to both the first and second vertebrae.  The Examiner believes that claim 4 should recite that the second end is configured to couple to the second vertebra.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US 8,585,740 B1).
Claim 1. Ross et al. disclose a system for adjusting the curvature of a spine comprising: a housing (housing 12, stator elements 22 and 23, and washers 25 and 26) having a first end, a second end, and a cavity extending therein; a first rod (extension element 16) having a first end (end with threaded shank 16A) telescopically disposed within the cavity of the housing along a longitudinal axis at the first end of the housing and having a first threaded portion (threaded shank 16A) extending thereon, and a second end (end with anchor element 18) configured to be coupled to a first vertebra of a spinal system of a subject; a driving member (drive rotors 20 and 21) disposed within the cavity of the housing and configured to be activated from a location external to the body of the subject; and a second rod (extension element 17) extending in a direction 
Claim 2. Ross et al. disclose wherein rotation of the driving member in a first direction causes an increase in a traction force between the housing and the first rod (col. 3, ll. 32-35) (Fig. 2). 
Claim 3. Ross et al. disclose wherein the second end of the first rod is configured to be coupled to the first vertebra with a pedicle screw (Fig. 2).  Note that the apertures in anchor element 18 can receive pedicle screws.
Claim 4. Ross et al. disclose wherein the second end of the second rod is configured to be coupled to the second vertebra with a pedicle screw (Fig. 2).  Note that the apertures in anchor element 18 can receive pedicle screws.
Claim 6. Ross et al. disclose wherein the driving member is defined by or is coupled to a driving element, wherein driving element comprises a radially-poled permanent magnet configured for rotation within the housing (col. 3, ll. 29-32 state that the drive rotors can be magnets) (Fig. 2). 
Claim 7. Ross et al. disclose wherein the radially-poled permanent magnet is configured to be rotated by application of an externally applied rotating magnetic field (Fig. 2).  Note that such a magnet as disclosed by Ross et al. would be capable of being rotated by an externally applied rotating magnetic field.
Claim 12. Ross et al. disclose a system for adjusting the curvature of a spine comprising: a housing (housing 12, stator elements 22 and 23, and washers 25 and 26) having a first end, a second end, and a cavity extending therein; a first rod (extension element 16) having a first end (end with threaded shank 16A) telescopically disposed within the cavity of the housing along a longitudinal axis at the first end of the housing and having a first threaded portion (threaded shank 16A) extending thereon, and a second end (end with anchor element 18) configured to be coupled to a first vertebra of a spinal system of a subject; an actuator (drive rotors 20 and 21) disposed within the cavity of the housing and configured to be activated from a location external to the body of the subject; a first interface (nut 20B) coupling a first threaded driver (threaded bore 20A) to the actuator, the first threaded driver threadingly engaging the first threaded portion of the first rod; a second rod (extension element 17) having a first end (end with 
Claim 13. Ross et al. disclose wherein rotation of the actuator in a first direction is configured to cause an increase in a traction force between the housing and the first rod (col. 3, ll. 32-35) (Fig. 2). 
Claim 14. Ross et al. disclose wherein the second end of the first rod is configured to be coupled to the first vertebra with a pedicle screw (Fig. 2).  Note that the apertures in anchor element 18 can receive pedicle screws.
Claim 15. Ross et al. disclose wherein the second end of the second rod is configured to be coupled to the second vertebra with a pedicle screw (Fig. 2).  Note that the apertures in anchor element 18 can receive pedicle screws.
Claim 16. Ross et al. disclose wherein the actuator comprises a radially-poled permanent magnet configured for rotation within the housing (col. 3, ll. 29-32 state that the drive rotors can be magnets) (Fig. 2).
Claim 17. Ross et al. disclose wherein the radially-poled permanent magnet is configured to be rotated by application of an externally applied rotating magnetic field (Fig. 2).  Note that such a magnet as disclosed by Ross et al. would be capable of being rotated by an externally applied rotating magnetic field.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 8,585,740 B1) in view of Walker et al. (US 2009/0112207 A1).
Ross et al. fail to disclose an external remote controller configured to produce a rotating magnetic field capable of rotating the radially-poled permanent magnet (claims 8 and 18), wherein the external remote controller comprises at least one electromagnet (claim 9), wherein the external remote controller comprises at least one rotatable permanent magnet (claims 10 and 19), and wherein the external remote controller comprises at least two rotatable permanent magnets (claims 11 and 20).
	Walker et al. teach that an implantable magnet (magnet 1064) can be controlled by an externally applied rotating magnetic field created by an external remote controller (external adjustment device 1130) that comprises two rotatable permanent magnets or electromagnets (magnets 1134 and 1136; see para. 0112) (Figs. 13A-D).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an external remote controller configured to produce a rotating magnetic field capable of rotating the radially-poled permanent magnet (claims 8 and 18), wherein the external remote controller comprises at least one electromagnet (claim 9), wherein the external remote controller comprises at least one rotatable permanent magnet (claims 10 and 19), and wherein the external remote controller comprises at least two rotatable permanent magnets (claims 11 and 20), as .

Response to Arguments
	The Examiner notes that Applicant has not provided any arguments, but has merely made conclusory statements alleging that claims 1 and 12 are allowable because the prior art fails to disclose the subject matter added to those claims.  The Examiner has set forth in the rejections above how Ross satisfies the new claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773